      Case 2:14-cv-01554-JTM-JVM Document 133 Filed 10/06/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA
THERONE MAGEE                                  *
                                               *
                                               *
VERSUS                                         *       CIVIL ACTION NO: 14-1554
                                               *
DISTRICT ATTORNEY WALTER P.                    *       SECTION: “H”
REED, ST. TAMMANY PARISH                       *
RODNEY STRAIN, ADA RONNIE                      *       MAGISTRATE: 01
GRACIANETTE, ADA JASON CUCCIA,                 *
ST. TAMMANY PARISH DISTRICT                    *
ATTORNEY’S OFFICE, ST. TAMMANY                 *
PARISH SHERIFF’S OFFICE, DEPUTIES              *
JOHN AND JANE DOES, ABC INS. CO.               *
**************************

EX PARTE CONSENT MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, comes James J. Bolner, Jr. with the

consent of Cary J. Menard, counsel of record for defendants Walter P. Reed, in his official capacity

as District Attorney for the 22nd Judicial District, State of Louisiana, Ronald T. Gracianette, Jason

Cuccia, and the St. Tammany Parish District Attorney’s Office, and moves to be enrolled as

additional counsel of record. In support of this motion, it is respectfully submitted that the movant

is an Assistant District Attorney for the 22nd Judicial District, duly licensed to practice law in the

State of Louisiana, admitted to practice before this Honorable Court, and familiar with the

substance of all documents and court orders filed in the case.



                                       Respectfully submitted:

                              By:       s/ James J. Bolner, Jr.
                                       JAMES J. BOLNER, JR. (La. Bar No. 21485)
                                       21454 Koop Drive, Suite 2G
                                       Mandeville, Louisiana 70471
                                       Telephone: (985) 898-3427
                                       jjbolner@22da.com
      Case 2:14-cv-01554-JTM-JVM Document 133 Filed 10/06/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


I DO HEREBY CERTIFY that I have on this 6th day of October 2020, served a copy of
the foregoing pleading upon known counsel for all parties to this proceeding via electronic
transmission with the Clerk of Court through the CM/ECF filing system.
                                                    s/ James J. Bolner, Jr.
